     Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 1 of 38




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


MIKHAIL FRIDMAN, PETR AVEN, and
GERMAN KHAN,

                 Plaintiffs,

v.                                          Civil Action No. 1:17-2041-RJL

BEAN LLC a/k/a FUSION GPS, and GLENN
SIMPSON,

                 Defendants.


PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTION FOR
 REASONABLE EXPENSES INCURRED IN MOVING TO COMPEL DISCOVERY
            Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 2 of 38




                                                  TABLE OF CONTENTS

TABLE OF AUTHORITIES ......................................................................................................... iii

INTRODUCTION ........................................................................................................................... 1

RELEVANT BACKGROUND ....................................................................................................... 3

I.        Facts Relevant to Defendants’ Allegations about Plaintiffs, Alfa, and LetterOne. ............. 3

          A.         Plaintiffs Are Only Indirect Shareholders of Alfa and LetterOne. .......................... 3

          B.         Defendants Demand That Plaintiffs Produce Alfa’s and LetterOne’s
                     Documents—and Plaintiffs Object Because They Do Not Control Those
                     Entities or Their Documents. ................................................................................... 4

          C.         Alfa’s and LetterOne’s Counsel Contact Defendants’ Counsel and Offer to
                     Negotiate a Document Production from Alfa and LetterOne. ................................. 5

          D.         Defendants Wait Seven Months and Then Move to Compel Plaintiffs to
                     Produce Alfa’s and LetterOne’s Documents; The Companies Move to
                     Intervene and Provide Foreign Counsel Declarations and Evidence That
                     Plaintiffs Do Not Control Them or Their Documents. ............................................ 6

          E.         Alfa’s and LetterOne’s Agreement to Provide Their Documents to Plaintiffs to
                     Produce After the Court Granted Defendants’ Motion to Compel Does Not
                     Mean Plaintiffs Could Compel Alfa and LetterOne to Do So. ................................ 9

II.       Facts Relevant to the Temporal Scope of Plaintiffs’ Production: Plaintiffs Did Not
          Refuse to Produce Relevant “Pre-2016” Documents That Plaintiffs Believed Were in
          Their Possession, Custody, or Control. ............................................................................. 10

III.      Facts Relevant to Defendants’ Other Document Requests to Which Plaintiffs Objected
          and Defendants Moved to Compel. ................................................................................... 10

          A.         Documents Produced in UK Proceedings. ............................................................ 10

          B.         Documents Produced in a Spanish Proceeding. .................................................... 11

          C.         The “Kroll Report.” ............................................................................................... 12

          D.         Mueller Investigation Documents. ........................................................................ 13

IV.       The Court’s March 30, 2021 Discovery Orders Granting Motions by Both Plaintiffs
          and Defendants. ................................................................................................................. 14

ARGUMENT................................................................................................................................. 14




                                                                      i
            Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 3 of 38




I.        Plaintiffs’ Are Not Entitled to Fees with Respect to Plaintiffs’ Objection to Producing
          Documents Controlled by Foreign Corporate Entities Alfa and LetterOne. ..................... 18

          A.         Plaintiffs had an objectively reasonable belief that they could not collect,
                     review, and produce corporate documents in the absence of company approval
                     and legal authority. ................................................................................................ 18

          B.         Defendants failed to make a good-faith effort to obtain Alfa and LetterOne
                     documents without court intervention. .................................................................. 22

          C.         Production of some company documents in a separate UK proceeding does not
                     remotely demonstrate that Plaintiffs’ objections to producing company
                     documents in this litigation were unjustified. ........................................................ 23

          D.         Plaintiffs did not refuse to produce pre-2016 documents in their possession. ...... 25

II.       Plaintiffs’ Objections to Producing the “Kroll Report,” “Spanish Proceeding”
          Documents, “UK Proceeding” Documents, and “Mueller Documents” Were
          Substantially Justified. ....................................................................................................... 25

          A.         The Kroll Report was not and is not relevant. ....................................................... 26

          B.         The Spanish Proceeding documents are not relevant. ........................................... 28

          C.         Plaintiffs were substantially justified in declining to produce publicly available
                     UK court records. .................................................................................................. 28

          D.         Case law fully supports Plaintiffs’ objection to producing grand jury materials
                     absent a court order................................................................................................ 29

III.      An Award of Fees Would be Inequitable When Defendants Have Engaged in Dilatory
          Conduct and Were Also on the Losing End of a March 30, 2021, Order on a Motion
          to Compel. ......................................................................................................................... 31

CONCLUSION ............................................................................................................................. 32

CERTIFICATE OF SERVICE ...................................................................................................... 33




                                                                      ii
           Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 4 of 38




                                              TABLE OF AUTHORITIES

                                                                                                                            Page(s)

Cases

Am. Maplan Corp. v. Heilmayr,
  203 F.R.D. 499 (D. Kan. 2001) ................................................................................................. 21

Bd. of Educ. of Evanston Twp. High Sch. v. Admiral Heating & Ventilating, Inc.,
   104 F.R.D. 23 (N.D. Ill. 1984) ................................................................................................. 23

Boca Investerings P’ship v. United States,
  No. 97-cv-602, 1998 WL 647214 (D.D.C. Sept. 1, 1998) ................................................. 15, 21

Borum v. Brentwood Vill., LLC,
  No. 16-cv-1723, 2020 WL 5291982 (D.D.C. Sept. 4, 2020) .................................................... 15

Cobell v. Norton,
  226 F.R.D. 67 (D.D.C. 2005) ....................................................................................... 15, 21, 30

Colaco v. ASIC Advantage Simplified Pension Plan,
  301 F.R.D. 431(N.D. Cal. 2014) ............................................................................................... 30

Dushkin Publ’g Grp., Inc. v. Kinko’s Serv. Corp.,
  136 F.R.D. 334 (D.D.C. 1991) .................................................................................................. 29

Groupwell Int’l (HK) Ltd. v. Gourmet Express, LLC,
  277 F.R.D. 348 (W.D.K.Y. 2011) ............................................................................................. 27

Harper v. City of San Jose,
  No. 09-cv-5758, 2011 WL 1002021 (N.D. Cal. Mar. 21, 2011) ............................................... 28

Holland v. Freeman United Mining Coal Co.,
  No. 07-cv-490, 2008 WL 11501533 (D.D.C. Mar. 18, 2008 ................................................... 19

In re Grand Jury,
   490 F.3d 978 (D.C. Cir. 2007) ................................................................................................... 30

In re Sealed Motion,
   880 F.2d 1367 (D.C. Cir. 1989) ................................................................................................. 30

In re Vitamins Antitrust Litig.,
   No. 99-cv-197, 2001 WL 1049433 (D.D.C. June 20, 2011) ..................................................... 22

Klein v. Torrey Point Grp., LLC,
  979 F. Supp. 2d 417 (S.D.N.Y. 2013) ....................................................................................... 15




                                                                  iii
            Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 5 of 38




Marsch v. Rensselaer Cty.,
 218 F.R.D. 367 (N.D.N.Y. 2003) .............................................................................................. 23

Neumont v. Monroe Cty., Fla.,
  225 F.R.D. 266 (S.D. Fla. 2004)................................................................................................ 27

Noami v. Zaid,
  283 F.R.D. 639 (D. Kan. 2012) ................................................................................................. 21

Peterson v. Hantman,
  227 F.R.D. 13 (D.D.C. 2005) .................................................................................................... 21

Pierce v. Underwood,
   487 U.S. 552 (1988) ................................................................................................................. 15

SEC v. Oakford Corp.,
  141 F. Supp. 2d 435 (S.D.N.Y. 2001) ....................................................................................... 30

Societe Nationale Industrielle Aerospatiale v. U.S. Dist. Ct. for S. Dist. of Iowa,
  482 U.S. 522 (1987) .................................................................................................................. 22

Rules

Fed R. Civ. P. 34...................................................................................................................... 21, 31

Fed. R. Civ. P. 37................................................................. 2, 14, 16, 17, 18, 19, 22, 23, 27, 31, 32

Other Authorities

8 John Wigmore, Evidence In Trials At Common Law § 2362 (McNaughton rev., 1961) .......... 30




                                                                     iv
        Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 6 of 38




       Plaintiffs, by and through undersigned counsel, respectfully submit this Memorandum in

Opposition to Defendants Bean LLC’s and Glenn Simpson’s Motion for Reasonable Expenses

Incurred in Moving to Compel Discovery (“Motion”) [Dkt. 156].

                                        INTRODUCTION

       Defendants’ Motion seeking attorneys’ fees based on two successful motions to compel—

granted the same day the Court also granted relief on a motion to compel that Plaintiffs filed against

Defendants—should be denied. Defendants have not satisfied, and cannot satisfy, Federal Rule of

Civil Procedure 37’s requirements for an award of fees, because with respect to every dispute that

the Court resolved, Plaintiffs’ objections to the discovery sought were substantially justified, and

the issues constituted a genuine and good-faith dispute between the parties.

       First, Defendants spend the bulk of their Motion arguing that Plaintiffs Mikhail Fridman,

Petr Aven, and German Khan’s objection to producing documents in the possession of foreign

corporate entities Alfa Bank and LetterOne was “unjustifiable” and a “contrivance.” But no

amount of hyperbole can obscure the fact that Plaintiffs’ had an objectively legitimate basis to

object to producing, in this litigation filed in their individual capacities, documents owned by the

companies and maintained in their ordinary course in company files, servers, and devices where

the companies rejected Plaintiffs’ request to be permitted to collect and produce those documents,

and where the companies moved to intervene in this case by arguing—and providing foreign legal

opinions showing—that it would be improper, and indeed unlawful, for Plaintiffs to do so absent

authorization. Plaintiffs also noted that the documents of the companies contain privileges

belonging to the companies. While the Court ultimately ordered Plaintiffs to produce company

documents, and in light of this ruling the companies relented and permitted them to do so given

that Plaintiffs would have faced being in violation of a Court order, Plaintiffs have more than




                                                  1
         Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 7 of 38




demonstrated that their hesitance to produce company documents absent a court order was

substantially justified.

        Second, with respect to the specific documents or categories of documents that Defendants

successfully moved to compel, Plaintiffs likewise had a good-faith and reasonable basis to object

to disclosure. Although the Court ordered Plaintiffs to produce the so-called “Kroll Report” and

documents from a Spanish investigation based on Defendants’ uninformed speculation as to what

those documents might reveal, Plaintiffs’ relevance objections have ultimately been proven not

only substantially justified, but entirely correct—those materials have no relevance to any disputed

issue in this case, and Defendants’ Motion does not even attempt to argue otherwise. With respect

to Plaintiffs’ objection to producing publicly available court records from a related UK proceeding

filed by Plaintiffs but involving different Defendants, Plaintiffs’ objection was substantially

justified based on the parties’ memorialized agreement that neither side need produce materials

that are in the public domain—a position also supported by case law in this District. And Plaintiffs’

objection to producing attorney proffer and other materials related to Plaintiff Petr Aven’s

engagement with the grand jury assisting Special Counsel Robert Mueller’s investigation of 2016

election interference was also substantially justified, and entirely consistent with, case law holding

that a civil litigant has a right to decline to produce grand jury materials unless and until the

requesting party shows a need for the information and obtains a court order compelling disclosure.

        Finally, an award of fees is also not appropriate here under Rule 37 because other

circumstances make such an award unjust. Although Defendants make no mention of it in their

Motion for obvious reasons, the same day that the Court entered its March 30 Orders granting

Defendants’ motions to compel, the Court also granted in part Plaintiffs’ motion to compel

regarding Defendants’ longstanding refusal to provide a proper privilege log justifying their




                                                  2
         Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 8 of 38




withholding of nearly 500 relevant documents. Defendants, having won some and lost some on

the very same day, are not entitled to fees for their win while simultaneously avoiding paying

Plaintiffs’ fees for their loss. It is sensible and proper that the parties should bear their respective

costs for those motions.

                                  RELEVANT BACKGROUND

        Because Defendants omit and mischaracterize key facts in their Motion that demonstrate

its lack of merit, Plaintiffs provide the relevant background in some detail below.

I.      Facts Relevant to Defendants’ Allegations About Plaintiffs, Alfa, and LetterOne.

        A.      Plaintiffs Are Only Indirect Shareholders of Alfa and LetterOne.

        Although Defendants have asserted throughout this litigation that Plaintiffs own, control,

and are legally one-and-the-same as the Alfa and LetterOne, that is simply incorrect.

        As relevant here, Plaintiffs Mikhail Fridman, Petr Aven, and German Khan—international

businessmen with interests in various businesses—each own a portion of the outstanding shares

of Luxemburg company ABH Holdings S.A., which in turn owns Russian joint-stock company

AO AB Holding, which in turn owns Russian joint-stock company Alfa Bank (“Alfa”).1 As such,

each individual Plaintiff is an indirect, minority shareholder in Alfa. None of Plaintiffs are officers

of Alfa, and while Mr. Fridman and Mr. Aven serve as directors of Alfa (but not the only directors

of Alfa), Mr. Khan is not an Alfa director.2 Similarly, Plaintiffs are only indirect shareholders in

Luxemburg company LetterOne Holdings S.A. (“LetterOne”) by virtue of being shareholders of

its beneficial owner LetterOne Investment Holdings S.A.3 None of Plaintiffs are officers of

LetterOne, and although they are LetterOne directors, they are not LetterOne’s only directors.4


1
  See Decl. of Aleksandr V. Berezin ¶¶ 2-4 (July 2, 2020) [Dkt. 80-1].
2
  Id. ¶¶ 3-4.
3
  See Decl. of Philippe Hoss ¶ 1.7 (July 2, 2020) [Dkt. 80-2].
4
  Id. ¶ 3.2.2.2.

                                                   3
         Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 9 of 38




       Plaintiffs filed this action in their individual capacities—not purporting to act for, control,

or stand in the place of Alfa or LetterOne—to redress harm to their individual reputations from

Defendants’ false and defamatory statements accusing them of, among other things, bribery,

extortion, and interference in the 2016 U.S. Presidential Election, in an “intelligence”

memorandum titled “Company Intelligence Report 2016/112” (“CIR 112”), which Defendants

commissioned from Christopher Steele and his firm, Orbis Business Intelligence.5 Although

Defendants’ defamatory publication mentions Alfa (which it misspells throughout as “Alpha”),

Alfa is not a party to this suit, and neither is LetterOne.

       B.      Defendants Demand That Plaintiffs Produce Alfa’s and LetterOne’s
               Documents—and Plaintiffs Object Because They Do Not Control Those
               Entities or Their Documents.

       On October 11, 2019, Defendants served their first set of Requests for Production on

Plaintiffs.6 As relevant here, Defendants requested from Plaintiffs the production of various

documents belonging to—and in the possession, custody, and control of—the Alfa Companies and

LetterOne.

       Plaintiffs objected to producing documents not within their possession, custody, or control,

and specifically stated that they were responding (and could only respond) to Defendants’ Requests

for Production on behalf of themselves, not on behalf of Alfa, LetterOne, or their affiliates, which

are separate and distinct legal entities.7 As Defendants acknowledge, Plaintiffs have “from the

outset of discovery” been upfront, clear, and consistent in their discovery responses and

correspondence, repeatedly explaining that they “lacked the ability and/or authority to obtain,




5
  See, e.g., Am. Compl. ¶¶ 1-10, 13, 31 (Dec. 12, 2017) [Dkt. 17].
6
  See Defs.’ Reqs. for Prod. (Oct. 11, 2019) [Dkt. 78-4].
7
  Pls.’ Resps. & Objs. to Defs.’ Reqs. for Prod. (Nov. 11, 2019) [Dkt. 78-5].

                                                   4
        Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 10 of 38




among other things, their mobile phones, text messages, calendars, communications sent on their

behalf, and emails written to or from their accounts with Alfa [or LetterOne] aliases.”8

       Notably, Plaintiffs’ objection was not based on some technicality; as Plaintiffs

affirmatively demonstrated to Defendants, they both legally and practically lacked the ability to

compel Alfa and LetterOne to give Plaintiffs documents in the companies’ possession. On

April 24, 2020, Plaintiffs’ counsel wrote to Defendants’ counsel to inform Defendants that

Plaintiffs “made a request of counsel for Alfa and LetterOne, and we were advised that ‘documents

in the possession, custody, or control of Alfa and LetterOne will not be made available to Plaintiffs

for production by Plaintiffs in this action.’”9 Counsel for Alfa and LetterOne confirmed the same

to Defendants’ counsel and the Court, explaining that “Plaintiffs sought permission from the

Companies to produce the requested documents, but the Companies denied their request on the

ground that the documents are within the exclusive possession, custody, or control of the

companies.”10

       C.       Alfa’s and LetterOne’s Counsel Contact Defendants’ Counsel and Offer to
                Negotiate a Document Production from Alfa and LetterOne.

       Counsel for Alfa and LetterOne proactively contacted Defendants’ counsel—multiple

times—offering to negotiate an agreement whereby the companies would collect, review, and

produce documents in their possession to Defendants:

       Josh,

       I hope this email finds you safe and well. As I understand [Plaintiffs’ counsel] has
       informed you, Skadden represents Alfa and LetterOne with respect to issues related
       to the pending Bean litigation in the U.S. District Court for the District of Columbia.
       We understand that you have requested the plaintiffs produce Alfa and LetterOne

8
  Defs.’ Mem. at 5.
9
  Letter from A. Lewis to J. Levy (Apr. 24, 2020) [Dkt. 78-11].
10
   Mem. of P. & A. in Supp. of Mot. by AO Alfa-Bank, ABH Holdings S.A., LetterOne Holdings
S.A., and LetterOne Investment Holdings S.A. for Leave to Intervene for the Limited Purpose of
Responding to Defs.’ Mot. to Compel Pls. Prod. of Docs. at 2 (July 2, 2020) [Dkt. 80].

                                                 5
        Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 11 of 38




       documents, including email from their Alfa or LetterOne email accounts and related
       work devices. On behalf of the plaintiffs, [their counsel] asked whether Alfa and
       LetterOne would give them access to such documents for use in the Bean litigation.
       On behalf of Alfa and LetterOne, we denied that request on the basis that such
       documents are within the possession, custody, or control of Alfa or LetterOne. To
       be clear, our position is that the plaintiffs do not have possession, custody, or
       control of their company email accounts, company devices, or any related company
       documents.

       As we understand [Plaintiffs’ counsel] has informed you, we are willing to work
       with you to produce documents related to the matters at issue in the Bean litigation.
       Specifically, we are willing to negotiate with you in good faith—in the absence of
       a subpoena—and to consider producing documents without requiring compliance
       with the Hague Evidence Convention and letters rogatory procedures provided that
       we are able to come to a mutual agreement as to the scope of any request. Our hope
       is that we can reach a mutually agreeable resolution that avoids the need to litigate
       these issues before Judge Leon.11

       Defendants’ counsel, however, refused to even entertain Alfa’s and LetterOne’s offer, even

after the companies’ counsel reiterated that “Alfa and LetterOne rejected the plaintiffs’ request for

access to and the use of company documents for the purposes of this litigation,”12 and further

reiterated Alfa’s and LetterOne’s good-faith desire to agree on a scope of production with

Defendants and to review and produce responsive documents.

       D.      Defendants Wait Seven Months and Then Move to Compel Plaintiffs to
               Produce Alfa’s and LetterOne’s Documents; The Companies Move to
               Intervene and Provide Foreign Counsel Declarations and Evidence That
               Plaintiffs Do Not Control Them or Their Documents.

       Inexplicably, Defendants never even discussed with counsel for Alfa or LetterOne their

offer to produce documents. Instead, seven months after Alfa and LetterOne offered to negotiate

a document production to Defendants, Defendants moved to compel Plaintiffs to produce Alfa’s

and LetterOne’s documents.13 Defendants did so despite knowing and acknowledging that “[f]rom




11
   Email Correspondence Between M. Krawiec & J. Levy (May 1-8, 2020) [Dkt. 78-33].
12
   Id.
13
   Pls.’ Resps. & Objs. to Defs.’ Reqs. for Prod. of Docs. (Nov. 11, 2019) [Dkt. 78-5].

                                                 6
        Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 12 of 38




the outset of discovery,” Plaintiffs consistently explained that “they lacked the ability and/or

authority” to produce Alfa and LetterOne documents.14

       In response to Defendants’ motion to compel—which made numerous incorrect statements

about Alfa and LetterOne and their ownership and control, Alfa and LetterOne moved to intervene

to oppose Defendants’ motion [Dkt. 80], and the Court granted the motion to intervene.15 Alfa

and LetterOne explained that the individual plaintiffs in this case do not have authority to compel

Alfa and LetterOne to produce their documents without the companies’ approval, which the

companies had declined to give, and cited case law supporting the argument that company

documents are not in the possession, custody, or control of the individual Plaintiffs. In further

support, Alfa and LetterOne also filed declarations of two lawyers practicing in Russia and

Luxembourg, the jurisdictions where Alfa and LetterOne are incorporated, respectively.16

       First, Russian attorney Aleksandr V. Berezin submitted a detailed, 21-page Declaration

addressing the question of “whether Mikhail Fridman, Petr Aven, and German Khan (collectively,

the ‘Plaintiffs’), as indirect shareholders of Alfa, have the legal right to obtain Alfa’s documents

under Russian law.”17 Mr. Berezin explained that, for many reasons, the answer was ‘no.’ Under

Russian law, Alfa is the proprietor of any information created, acquired or accumulated in the

process of its activities, including employee emails.18 Alfa also has the exclusive right to regulate

the terms of access to, and disclosure of, such information.19 Status as director or shareholder does

not grant the right to access and use Alfa’s information in pursuit of personal litigation, as “the



14
   Mem. at 5.
15
   See Aug. 20, 2020 Minute Order.
16
   Decl. of Aleksandr V. Berezin (July 2, 2020) [Dkt. 80-1] (“Berezin Decl.”); Decl. of Philippe
Hoss (July 2, 2020) [Dkt. 80-2] (July 2, 2020) (“Hoss Decl.”).
17
   Berezin Decl. ¶ 3.
18
   Id. ¶ 6.A-C.
19
   Id.

                                                 7
        Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 13 of 38




Bank’s information disclosure mechanisms may not be used by individual shareholders in pursuit

of purposes other than the Bank’s management and their investment decision-making.”20

       Second, Luxembourg attorney Philippe Hoss submitted a Declaration addressing the

question of “whether Plaintiffs have the legal right under the laws of Luxembourg to obtain

documents from [LetterOne], in which they hold stakes as ultimate beneficial owners and/or in

which they hold the positions of board members.”21 Mr. Hoss explained that under the country’s

laws, “documents and data in whatever form, including emails … constitute tangible or intangible

assets forming part of the assets of the relevant Company.”22 Mr. Hoss further explained that even

direct shareholders—which Plaintiffs are not with respect to LetterOne—have no right to obtain

company documents for their own purposes, and that “Plaintiffs, because they are not [even] direct

shareholders of the Companies, have no legal right to obtain documents and data from the

Companies.”23 Mr. Hoss further explained that, as directors of LetterOne, Plaintiffs do have

certain information rights, but that they are limited as necessary for the exercise of their mandate

as a company director, and “[a] Director may as a result not request or use company data or

documents for personal purposes.”24

       In sum, Alfa and LetterOne’s filing confirmed the validity of Plaintiffs’ explanation to

Defendants that they cannot compel Alfa or LetterOne to provide documents to them to produce:

Plaintiffs have no legal right or authorization to obtain and use Alfa or LetterOne documents for

their personal litigation purposes, and Alfa and LetterOne had expressly rejected Plaintiffs’

requests for such authorization.



20
   Id. ¶ 6.E.
21
   Hoss Decl. ¶ 1.7.
22
   Id. ¶ 3.1.9.
23
   Id. ¶ 3.2.1.7-10.
24
   Id. ¶ 3.2.2.6-9.

                                                 8
       Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 14 of 38




       E.      Alfa’s and LetterOne’s Agreement to Provide Their Documents to Plaintiffs
               to Produce After the Court Granted Defendants’ Motion to Compel Does Not
               Mean Plaintiffs Could Compel Alfa and LetterOne to Do So.

       Although Defendants have suggested otherwise, the fact that, ultimately, Alfa and

LetterOne agreed to make documents in their possession available to Plaintiffs after the Court

entered its March 30 Order granting Defendants’ motion to compel—thereby enabling Plaintiffs

to obtain and produce those documents in this case—does not somehow mean that Plaintiffs had

possession, custody, or control of those documents. Indeed, as Plaintiffs’ counsel explained to

Defendants’ counsel when they asserted exactly that in a letter, there are many reasons why Alfa

and LetterOne may have decided to allow Plaintiffs’ access to produce Alfa’s and LetterOne’s

documents after the Court entered its Order, even though they refused to do so before.25 For

example, “[w]hile [Plaintiffs’ counsel] cannot speak to the thought processes of LetterOne and the

Alfa companies, we suspect that they appreciated the impact of a binding court order and the fact

that Plaintiffs could be sanctioned by the Court if the companies did not allow them to obtain and

produce certain documents in this case—and presumably those sanctions could have had negative

consequences for the companies.26       Ironically, Defendants are now attempting to sanction

Plaintiffs not for refusing to provide documents after the motion to compel was granted, but for

actually providing the documents. Also, “the entry of a binding court order is a relevant factor in

determining whether documents can be disclosed under the [European Union’s General Data

Protection Regulation] and other data protection regimes,” which may also have affected the

calculus of Alfa’s and LetterOne’s decision-making.27




25
   Declaration of Thomas A. Clare, P.C. (“Clare Decl.”) ¶ 2 & Ex. A (July 20, 2021) (Letter from
T. Clare & J. Oliveri to J. Levy at 5 (May 12, 2021)).
26
   Id.
27
   Id.

                                                9
        Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 15 of 38




II.    Facts Relevant to the Temporal Scope of Plaintiffs’ Production: Plaintiffs Did Not
       Refuse to Produce Relevant “Pre-2016” Documents That Plaintiffs Believed Were in
       Their Possession, Custody, or Control.

       Although Defendants assert in their Motion that Plaintiffs refused to produce any pre-2016

documents bearing on the truth or falsity of Defendants’ defamatory statements, or on the issue of

whether Plaintiffs are public figures,28 that assertion is not accurate.

       As Plaintiffs clearly and consistently explained to Defendants long before they filed their

motion to compel, while Plaintiffs did not concede the relevance of documents dating prior to

2016, which is when Defendants accused Plaintiffs of having a corrupt relationship with Vladimir

Putin and of attempting to improperly influence the 2016 U.S. presidential election, Plaintiffs did

not withhold any such documents on relevance grounds.29 Rather, Plaintiffs agreed to produce

any such documents in their personal possession, custody, or control while explaining that they

did not have the authority to compel Alfa and/or LetterOne to produce any such documents on

their servers or otherwise in their possession.

III.   Facts Relevant to Defendants’ Other Document Requests to Which Plaintiffs
       Objected, and Defendants Moved to Compel.

       A.      Documents Produced in UK Proceedings.

       In their Requests for Production, Defendants also demanded from Plaintiffs court records

from a proceeding filed by Plaintiffs in the United Kingdom, in which Plaintiffs prevailed against

different defendants regarding false statements in the so-called “Steele Dossier.”30




28
   Defs.’ Mem. at 28-30.
29
   Letter from A. Lewis to J. Levy at 1 (Aug. 4, 2020) [Dkt. 94-4] (“Nevertheless, at your request,
without conceding the relevance of same, Plaintiffs agreed to review and produce pre-2016
documents in their possession, custody, or control. In this regard, Plaintiffs have not withheld pre-
2016 documents.”).
30
   See Defs.’ Reqs. for Prod. at No. 81 (Oct. 11, 2019) [Dkt. 78-4].

                                                  10
        Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 16 of 38




        Plaintiffs objected, citing the parties’ agreement, as explained by Defendants’ own

counsel, that “neither party is required to produce responsive documents that are publicly

available,” with “the term ‘publicly available’ ha[ving] the same meaning as “public domain.”31

Plaintiffs explained that the witness statements, trial transcript, and trial exhibits from the U.K.

proceeding were available from the English Court’s electronic filing system, and that in any case,

documents not accessible through those means could be obtained by submitting a request form to

the court—and Plaintiffs even explained to Defendants exactly how to submit such a request and

which forms to use.32 Plaintiffs’ position was entirely consistent with Defendants’ own responses

to Plaintiffs’ RFPs—for example, Defendants refused to produce a transcript of one of Defendant

Fusion’s principals in a related U.S. case and insisted that Plaintiffs make an application to the

court to obtain it.33

        B.      Documents Produced in a Spanish Proceeding.

        In their Requests for Production Nos. 20 and 21, Defendants demanded production of “all

documents” received from or served by “prosecutor Jose Grinda or any other Spanish law

enforcement or judicial official, or agency,” as well as all documents sent to prosecutor Grinda “or

any other Spanish law enforcement or judicial official, or agency.”34

        Plaintiffs objected on relevance grounds, arguing that the Spanish proceedings in question

“have nothing to do with the defamatory allegations challenged in this lawsuit,” in which

Defendants falsely accused Plaintiffs of bribery, extortion, and interference in the 2016 U.S.

Presidential Election.35 As Plaintiffs explained in opposing Defendants’ motion to compel, the


31
   See Letter. from J. Levy to A. Lewis at 2-3 (Apr. 16, 2020) [Dkt. 78-10]; Letter from A. Lewis
to J. Levy at 4-5 (Aug. 4, 2020) [Dkt. 94-4].
32
   Id.
33
   See Letter from J. Levy to A. Lewis at 6 (Apr. 16, 2020) [Dkt. 78-10].
34
   Defs.’ Reqs. for Prod. (Oct. 11, 2019) [Dkt. 78-4].
35
   Letter from A. Lewis to J. Levy at 4 (Aug. 4, 2020) [Dkt. 94-4].

                                                11
        Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 17 of 38




Spanish proceedings concerned a company called Zed Group and unverified allegations by the

CEO of that company—which went bankrupt, and who was himself accused of fraud—that a

company in which Plaintiff Fridman is a shareholder took improper actions to depress the value of

Zed Group and cause it to go into bankruptcy.36 As Plaintiffs explained, not only were those mere

allegations, but (1) they were allegations of improper payments by a company in which

Mr. Fridman happened to be a shareholder, but over which he had no operational control; and (2)

they bore no relation to the truth or falsity of the statements that are at issue in this case.37

        Notwithstanding Plaintiffs’ good-faith objections, when this Court granted Defendants’

motion to compel the production of these documents, Plaintiffs produced all documents in their

possession relating to the Spanish proceedings.38

        C.      The “Kroll Report.”

        In a June 30, 2020 letter—long after Defendants served their Request for Production on

Plaintiffs—Defendants’ counsel raised for the first time the so-called “Kroll Report.”39

Defendants’ counsel claimed that the Kroll Report reflects “bribery of officials” in Russia and,

thus, even though it does not mention or relate to Plaintiffs, it is nevertheless relevant to

Defendants’ request for “documents relating to Plaintiffs’ history with Putin, including their

exchange of significant favors, payments to Putin, as well as any ‘kompromat’ on Putin and his

corrupt business activities from the 1990s held by Plaintiffs or Alfa.”40 Defendants pointed to

testimony from Plaintiff Aven in UK proceedings to the effect that he had a copy of the Kroll

Report and insisted that he produce it.


36
   Pls.’ Mem. of P. & A. in Opp’n to Defs.’ Mot. to Compel Pls.’ Prod. of Their Docs. at 13-15
(Sept. 11, 2020) [Dkt. 105].
37
   Id.
38
   See generally Defs.’ Mem.
39
   Letter from J. Levy to A. Lewis at 3-4 (June 30, 2020) [Dkt. 94-3].
40
   Id.

                                                   12
        Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 18 of 38




        In response, Plaintiffs’ counsel informed Defendants’ counsel that Defendants’ counsel’s

understanding of the contents of the Kroll Report was incorrect. Plaintiffs’ counsel explained that,

as Mr. Aven testified under oath, the Kroll Report “does not relate in any way to Vladimir Putin,

to the Plaintiffs, or to any of the matters that are the subject of CIR 112.”41 Thus, Plaintiffs’

counsel explained, the document “does not relate to the truth or falsity of the defamatory statements

at issue in this case or to any other fact relevant to this lawsuit.”42

        However, when the Court granted Defendants’ motion to compel and ordered Plaintiffs to

produce the Kroll Report, Plaintiffs timely did so. Tellingly, Defendants—despite now possessing

(and presumably having reviewed) the Kroll Report—do not dispute the accuracy of Plaintiffs’

explanation of it as not implicating Putin, the Plaintiffs, or any of the disputed issues in this case.43

        D.      Mueller Investigation Documents.

        In their Request for Production No. 14, Defendants demanded “[a]ll documents received

by, produced by, or served upon you in connection with the Mueller Investigation.”44 Plaintiffs

responded by stating that Plaintiffs Fridman and Khan did not possess any documents responsive

to Defendants’ request, while Plaintiff Aven objected, inter alia, on the grounds that the request

sought materials protected by grand jury secrecy.45

        Defendants moved to compel these documents on the basis of relevancy, and Plaintiffs

opposed citing caselaw holding that a grand jury witness has a legal right to decline to disclose




41
   Letter from A. Lewis to J. Levy at 3 (Aug. 4, 2020) [Dkt. 94-4].
42
   Id.
43
   See Defs.’ Mem. at 9-10.
44
   Defs.’ Reqs. for Prod. of Docs. at No. 14 (Oct. 11, 2019) [Dkt. 78-4].
45
   Pls.’ Resps. Objs. to Defs.’ Req. for Prod. of Docs. (Nov. 11, 2019) [Dkt. 78-5].

                                                   13
        Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 19 of 38




such information in civil litigation—unless and until the party seeking disclosure obtains a court

order compelling disclosure on the basis of showing a substantial need for the information.46

IV.    The Court’s March 30, 2021 Discovery Orders Granting Motions by Both Plaintiffs
       and Defendants.

       On March 30, 2021, the Court issued a series of Minute Orders addressing a number of

outstanding discovery issues. While the Court granted the two motions to compel filed by

Defendants that are the subject of the instant Motion, the Court also granted in part Plaintiffs’

motion to compel regarding Defendants’ claims of privilege over nearly 500 withheld documents

and ordered Defendants to produce a compliant (third) privilege log within thirty days. Notably,

none of the March 30, 2021 Minute Orders reflected any finding by the Court that Plaintiffs’

positions on the discovery disputes were taken in bad faith or without substantial justification.

                                           ARGUMENT

       Defendants are not entitled to an award of expenses or attorney’s fees in connection with

their two motions to compel. Contrary to Defendants’ assertion, is it simply not true that “Rule 37

of the Federal Rules holds that where a motion to compel discovery is granted in full, the party

whose conduct necessitated the motion must pay the movant’s reasonable expenses incurred in

making the motion, including attorney’s fees.”47         Instead, the Rule provides that in many

circumstances, a court may not order payment of expenses or fees, including when (i) the movant

failed to make a good-faith effort to obtain disclosure without court action; (ii) the opposing party’s

objections to disclosure were substantially justified; or (iii) other circumstances make an award of

expenses unjust. With respect to the second factor, and particularly relevant to this Motion, the



46
   See Defs.’ Mem. of Law in Supp. of Their Mot. to Compel Pls.’ Prod. of All Responsive &
Relevant Docs. at 26-29 (Aug. 14, 2020) [Dkt. 94]; Pls.’ Mem. of P. & A. in Opp’n to Defs.’ Mot.
to Compel Pls.’ Prod. of their Docs. at 16-20 (Sept. 11, 2020) [Dkt. 105].
47
   See Defs.’ Mem. at 2.

                                                  14
        Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 20 of 38




“substantially justified” standard is “a forgiving one,” Boca Investerings P’ship v. United States,

No. 97-cv-602, 1998 WL 647214, at *1 (D.D.C. Sept. 1, 1998), and a party on the losing end of a

motion to compel may not be required to pay the movant’s expenses if the issue was a “genuine

dispute” over which “reasonable people could differ.” Cobell v. Norton, 226 F.R.D. 67, 90-91

(D.D.C. 2005) (quoting Pierce v. Underwood, 487 U.S. 552, 565 (1988)). Relevance objections

are considered substantially justified unless the position taken was “an unreasonable, frivolous, or

completely unsupported reading of the law,” Klein v. Torrey Point Grp., LLC, 979 F. Supp. 2d

417, 442 (S.D.N.Y. 2013), and an objection to production is also substantially justified where there

is no clear controlling precedent governing the issue and the party opposing disclosure cites case

law that supports its objection, see Boca, 1998 WL 647214, at *1 (“Speaking more practically,

when there is no controlling precedent on the issue, and counsel marshals what authority there is

in support of her position, the position she articulates will be found to be substantially justified

even if it does not prevail.”).

        Here, as explained below, Plaintiffs’ discovery objections and oppositions to Defendants’

motions to compel were more than substantially justified. Indeed, in ruling on Defendants’

motions to compel that are at issue—as well as in granting in part Plaintiffs’ motion to compel

filed the same day—this Court made no finding whatsoever that any of the Plaintiffs’ positions

lacked justification or were taken in bad faith. And under these circumstances, where “the Court

ultimately rejected [Plaintiffs’] arguments,” but “did not issue any opinion suggesting [Plaintiffs’]

objections were illegitimate and without reason,” an award of fees would be improper. Borum v.

Brentwood Vill., LLC, No. 16-cv-1723, 2020 WL 5291982, at * 9 (D.D.C. Sept. 4, 2020) (refusing

to award fees).




                                                 15
        Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 21 of 38




       Here, as explained below, an award of fees is not available to Defendants under Rule 37

for multiple reasons.

       First, with respect to the primary dispute—whether Plaintiffs were obligated to produce

documents controlled by corporate entities Alfa and LetterOne—Plaintiffs’ objection that they

lacked possession, custody, and control over Alfa’s and LetterOne’s documents was substantially

justified. Plaintiffs demonstrated that they made a request to the companies’ counsel asking that

they be permitted to collect, review, and produce materials on the companies’ servers and in the

companies’ files, and the companies declined. Moreover, the companies took the position,

supported by declarations from Russian and Luxembourgian attorneys, that it would be improper

under the law of the companies’ home jurisdictions for Plaintiffs to obtain and disseminate

company materials for use in personal litigation without such authorization. Ultimately, in light

of the Court’s granting of the Defendants’ motion to compel, the companies agreed to allow

Plaintiffs to produce the disputed documents rather than face violation of a court order—but that

does not remotely mean that Plaintiffs’ good-faith hesitance to act in derogation of company

directives in the absence of a court order was not substantially justified.

       Moreover, Defendants are also not entitled to fees for moving to compel production of Alfa

and LetterOne documents for the separate and independent reason that they failed to make a good-

faith effort to obtain the disputed materials without court intervention. Defendants claim they met

this good-faith standard because they checked the box of meeting and conferring with Plaintiffs

concerning the dispute, but they neglect to mention that counsel for Alfa and LetterOne repeatedly

reached out to Defendants’ counsel and offered that the companies would agree to collect, review,

and produce their documents that Defendants sought—and even offered to do so without requiring

Defendants to follow the relatively onerous foreign subpoena process. Defendants ignored those




                                                 16
        Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 22 of 38




offers and instead forced the parties to litigate an issue that could have been amicably and

expeditiously resolved without the Court’s intervention.

       Second, Defendants claim entitlement to fees for successfully moving to compel certain

other specific documents or categories of documents, but in all instances, Plaintiffs’ objections to

producing those documents were substantially justified. Plaintiffs objected to producing the so-

called “Kroll Report” on the grounds that it was not relevant, and informed Defendants before they

moved to compel its production that Defendants’ belief that the document had anything to do with

either Plaintiffs or Vladimir Putin was mistaken. But Defendants refused to take Plaintiffs at their

word and moved to compel. Tellingly, Defendants’ instant Motion does not even claim that the

Kroll Report is in fact relevant to any issue in this case. Similarly, with respect to the so-called

“Spanish Proceedings”—a case in which wholly uncorroborated allegations were lobbed against

Plaintiff Fridman that are unrelated to the issues in this case—Defendants do not now contend

that those documents are in fact relevant to this case. As for Defendants’ demand that Plaintiffs

produce witness statements, filings, and transcripts from a court proceeding in the United

Kingdom, Plaintiffs objected based on the parties’ agreement—supported by case law in this

District—that a civil litigant is not obligated to produce court records that are publicly available.

And last, with respect to Plaintiff Aven’s communications with Robert Mueller’s Special

Counsel’s Office, Plaintiffs’ objection that those materials were protected by grand jury secrecy

was fully consistent with case law holding that a grand jury witness has a right to decline to disclose

grand jury matters in civil litigation unless and until the party seeking disclosure demonstrates a

need for the information and obtains a court order compelling disclosure.

       Finally, Rule 37’s exception for “other circumstances” that make an award of fees unjust

is fully applicable here. Defendants’ Motion of course focuses on Defendants’ two motions to




                                                  17
        Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 23 of 38




compel that the Court granted on March 30, 2021, but not surprisingly, Defendants fail to mention

that the very same day, the Court granted in part Plaintiffs’ motion to compel Defendants to

produce a sufficient privilege log justifying their withholding of nearly 500 relevant documents—

which Defendants had long refused to do (and Defendants still have not complied with that Order).

Given that both Plaintiffs and Defendants were simultaneously victors and losers on competing

motions to compel resolved on the same day, the appropriate outcome is for the parties to bear

their own expenses associated with those motions.

I.     Plaintiffs’ Are Not Entitled to Fees with Respect to Plaintiffs’ Objection to Producing
       Documents Controlled by Foreign Corporate Entities Alfa and LetterOne.

       The Court should reject Defendants’ request for attorney’s fees associated with moving to

compel production of documents controlled by Alfa and LetterOne, two legally-distinct foreign

corporate entities in which Plaintiffs are indirect shareholders, for two primary reasons. First,

Plaintiffs’ sincerely held belief that they lacked corporate and legal authority to collect, review,

and produce company documents for personal use was “substantially justified. See Fed. R. Civ.

P. 37(a)(5)(A)(ii). Second, Defendants’ refusal to entertain the companies’ efforts to reach a

solution that would allow for the companies to be responsible for producing their documents that

Defendants’ sought amounts to a lack of good-faith effort to resolve the dispute without the need

for court intervention. See Fed. R. Civ. P. 37(a)(5)(A)(i).

       A.      Plaintiffs had an objectively reasonable belief that they could not collect,
               review, and produce corporate documents in the absence of company approval
               and legal authority.

       The majority of Defendants’ Motion focuses on Plaintiffs’ objection to producing

documents owned and maintained in the normal course by corporate entities Alfa and LetterOne,

a position that Defendants contend was “unjustifiabl[e]” and a “contrivance” because Defendants




                                                18
        Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 24 of 38




contend that Plaintiffs “control” these entities.48 But notwithstanding Defendants’ ongoing efforts

to portray the individual Plaintiffs and corporate entities Alfa and LetterOne as indistinguishable,

that is simply not the case. Alfa and LetterOne are distinct, formal, corporate entities, of which

Plaintiffs are indirect shareholders and directors.49      Thus, Defendants’ demand that these

individual Plaintiffs collect, review, and produce files maintained by the companies created a novel

and legitimate dispute as to whether Plaintiffs had the authority to do so, and Plaintiffs’ hesitance

to act in the absence of company permission and in derogation of the law of the companies’ home

countries was substantially justified. See Holland v. Freeman United Mining Coal Co., No. 07-

cv-490, 2008 WL 11501533, at *4 (D.D.C. Mar. 18, 2008) (declining to award expenses under

Rule 37 where the “litigation presents novel questions of law” that led “the parties [to] have

legitimate disputes.”).

       It is important to note at the outset that Plaintiffs never took the position that relevant

documents controlled by Alfa or LetterOne’s were entirely non-discoverable, or that Defendants

were not entitled to obtain such documents. Indeed, because Plaintiffs have never engaged in

bribery of Vladimir Putin or attempted to influence a U.S. election, Plaintiffs had (and have) no

incentive to try to withhold from discovery documents that would prove the falsity of the

defamatory statements at issue in this case. Rather, the dispute concerned from whom those

documents should be obtained. Plaintiffs’ consistent position was that they did not have possession

and control over the disputed materials because they lacked the authority to collect, review, and

produce for their personal purposes materials that are the property of those corporate entities—and

that Defendants should therefore obtain those materials directly from the companies that have



48
  See Defs.’ Mem. at 20, 23.
49
  Plaintiff Khan is an indirect shareholder of Alfa but is not a director. None of the Plaintiffs hold
executive officer positions with either company.

                                                 19
        Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 25 of 38




possession and control over them.50 Plaintiffs actively tried to assist Defendants in obtaining those

documents from the companies themselves by providing Defendants’ counsel with the contact

information for Alfa and LetterOne’s U.S. counsel who then, after Defendants’ counsel made no

effort to initiate a dialogue, proactively reached out to counsel for Defendants to reach agreement

on the scope of materials sought so that the companies could collect, review, and produce them to

Defendants.51 Plaintiffs also confirmed to Defendants’ counsel that they had sought permission

from the companies’ counsel to collect and produce the company documents themselves, and that

that permission had been denied.52

       When Defendants moved to compel Plaintiffs to produce the company documents, both

Alfa and LetterOne intervened to oppose the motion. Both companies confirmed that they had

denied Plaintiffs permission to produce the companies’ documents. Moreover, Alfa and LetterOne

provided declarations from counsel practicing in the countries where the companies are located

attesting that, under the laws of Russia (Alfa) and Luxembourg (LetterOne), the documents

Defendants sought were the property of the companies, and that Plaintiffs’ status as indirect

shareholders and directors did not give them the legal right to make unauthorized use of company

property for their personal lawsuit.

       Thus, Plaintiffs were objectively justified, in the absence of a court order, in refusing to

collect and produce Alfa- and LetterOne-controlled documents where (1) the companies had

explicitly denied Plaintiffs authorization to do so, and (2) the companies took the position—




50
   See Pls.’ Mem. in Opp’n to Defs.’ Mot. to Compel Prod. by Pls. of Non-Party Docs. at 19 (July
10, 2020) [Dkt. 84] (arguing that the Court should direct Defendants to obtain Alfa and LetterOne
documents directly from the companies).
51
   Email Correspondence Between M. Krawiec & J. Levy (May 1, 2020-May 8, 2020) [Dkt. 78-
33].
52
   Ltr. A. Lewis to J. Levy at 5 (Apr. 24, 2020) [Dkt. 78-11].

                                                 20
        Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 26 of 38




supported by declarations of foreign counsel—that for Plaintiffs to do so absent authorization

would be a violation of the law of the countries where Alfa and LetterOne are based. As this Court

has recognized, where a party reasonably believes that it lacks legal authority to produce requested

materials, it is substantially justified in declining to do so absent court intervention. See Peterson

v. Hantman, 227 F.R.D. 13, 17 (D.D.C. 2005) (finding defendant was substantially justified in

objecting to producing materials it believed were rendered confidential by statute).

       Additionally, Plaintiffs’ position that they lacked the authority to produce the companies’

documents is also substantially justified because there was no controlling precedent establishing

that Plaintiffs’ status as directors and indirect shareholders of Alfa and LetterOne necessarily

meant that they have possession, custody, and control over the companies’ documents with regard

to a Rule 34 discovery request. See Boca, 1998 WL 647214, at *2 (an objection to disclosure is

substantially justified if no precedent directly controlled the issue in dispute); Cobell, 226 F.R.D.

at 91 (same). In opposing Defendants’ motion to compel, Plaintiffs cited numerous cases holding

that merely being an officer or stakeholder in a corporate entity does not establish possession,

custody, or control over corporate-held documents.53 See, e.g., Am. Maplan Corp. v. Heilmayr,

203 F.R.D. 499, 502 (D. Kan. 2001); Noami v. Zaid, 283 F.R.D. 639, 642 (D. Kan. 2012). And

Defendants, for their part, did not cite any controlling precedent establishing that Plaintiffs

necessarily had such control over Alfa and LetterOne documents; instead, Defendants argued that

the concept of control in this context is “highly fact-specific,” and requires a court to “look to a

variety of non-exclusive factors.”54




53
   Pls.’ Mem. of Law in Opp’n to Defs.’ Mot. to Compel Prod. by Pls.’ of Non-Party Docs. at 11-
12 (July 10, 2020) [Dkt. 84].
54
   Defs.’ Mem. of Law in Supp. of Their Mot. to Compel Pls.’ Prod. of Their Docs. at 18 (June 12,
2020) [Dkt. 78].

                                                 21
        Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 27 of 38




       Finally, Defendants contend that Plaintiffs’ justifiable concerns about violating company

directives and foreign law do not excuse their objections because “a federal court may order a

party to comply with discovery, even if such compliance may violate another sovereign’s law,”55

and “[foreign] statutes do not deprive an American court of the power to order a party subject to

its jurisdiction to produce evidence even though the act of production may violate that [foreign]

statute.”56 But these arguments speak only to whether this Court ultimately had the authority to

order Plaintiffs to produce Alfa and LetterOne’s documents, notwithstanding their objections to

doing so, which Plaintiffs do not dispute. That this Court had the authority to compel Plaintiffs to

produce the disputed materials on motion does not remotely establish that Plaintiffs’ hesitance to

do so in the absence of a directive from the Court—and, only then, with permission of the

companies—was not substantially justified.

       B.      Defendants failed to make a good-faith effort to obtain Alfa and LetterOne
               documents without court intervention.

       Defendants are also not entitled to fees for moving to compel documents controlled by Alfa

and LetterOne for the separate and independent reason that Defendants “filed the motion before

attempting in good faith to obtain the disclosure or discovery without court action.” Fed. R. Civ.

P. 37(a)(5)(A)(i). As explained above, while Plaintiffs objected to producing company documents

and made clear that they did not believe they had authority to do so, Plaintiffs also encouraged

Defendants to obtain the documents directly from Alfa and LetterOne, who were better positioned

to collect, review, and produce their own documents.57 While Defendants never made any effort

to do so, U.S. counsel for the companies proactively reached out to counsel for Defendants on


55
   Defs.’ Mem. at 24 (quoting In re Vitamins Antitrust Litig., No. 99-cv-197, 2001 WL 1049433,
at *10 n.20 (D.D.C. June 20, 2011)).
56
   Id. at 24 (quoting Societe Nationale Industrielle Aerospatiale v. U.S. Dist. Ct. for S. Dist. of
Iowa, 482 U.S. 522, 544 n.29 (1987).)
57
   Ltr. A. Lewis to J. Levy (Apr. 24, 2020) [Dkt. 78-11].

                                                22
          Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 28 of 38




multiple occasions, offering to agree on a scope of discovery and make a production—and to even

do so without requiring Defendants to serve a subpoena or follow the onerous requirements to

obtain discovery from foreign entities.58 Defendants refused to even explore that solution to the

dispute, and instead simply insisted that the documents must be collected and produced by

Plaintiffs.

         While Defendants were ultimately able to persuade the Court that Plaintiffs should produce

Alfa and LetterOne documents, resolution by the Court likely would not have been necessary if

Defendants had simply engaged with counsel for the companies who was trying to assist

Defendants in obtaining the discovery they sought. Thus, Defendants’ motion to compel was in

large part necessitated by Defendants’ own stubbornness and lack of good-faith effort to obtain

the disputed materials without resorting to a motion. In such circumstances, an award of fees is

not warranted. See, e.g., Marsch v. Rensselaer Cty., 218 F.R.D. 367, 371-72 (N.D.N.Y. 2003)

(holding that a pre-motion letter demanding compliance with a discovery request was insufficient

and that “further steps” to obtain discovery without court intervention are necessary to satisfy Rule

37’s “good-faith” standard); Bd. of Educ. of Evanston Twp. High Sch. v. Admiral Heating &

Ventilating, Inc., 104 F.R.D. 23, 37 (N.D. Ill. 1984) (holding that where “both sides have

contributed materially to the protraction of the discovery dispute,” Rule 37 is “best served by

letting the expenses rest where they have fallen”).

         C.     Production of some company documents in a separate UK proceeding does not
                remotely demonstrate that Plaintiffs’ objections to producing company
                documents in this litigation were unjustified.

         Defendants’ Motion makes much of the fact that a subset of Alfa and LetterOne documents

were produced in a UK proceeding against different defendants, involving different causes of



58
     Email Correspondence Between M. Krawiec & J. Levy (May 1-8, 2020) [Dkt. 78-33].

                                                 23
        Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 29 of 38




action, and contend that this means that Plaintiffs had the ability and authority to produce those

company documents in this case.59 But in fact, it demonstrates just the opposite—that the decision

whether or not to release documents controlled by Alfa or LetterOne was for the companies to

make, not Plaintiffs. As Plaintiffs explained in correspondence to Defendants’ counsel, the

companies granted permission to disclose a limited subset of company documents in the UK Aven

v. Orbis litigation but denied that permission in this litigation—indeed, this case involves a cross

border transfer and obtaining associated consents, along with an overwhelmingly larger volume of

documents at issue.60 Specifically, Plaintiffs explained that the wholly different circumstances

revealed an obvious rationale for the companies’ decision; namely, the applicable data protection

regimes meant documents in the possession of Alfa or LetterOne could be produced in the UK

without needing to effectuate a cross-border transfer of materials to a jurisdiction without such

data protection, and the United Kingdom’s stringent data protection laws would also protect the

dissemination of the companies’ documents to third parties.61 The companies may also have taken

into account the far more limited scope of the discovery in the UK action. Moreover, the

documents at issue—including the Oleg Govorun employment file referenced in Defendants’

Motion62—are helpful to Plaintiffs’ position in this litigation, as they demonstrate the falsity of

Defendants’ claims that Plaintiffs have a history of bribing Vladimir Putin. That Plaintiffs were

unable to produce those company documents in this litigation (until the companies granted

permission in light of the Court’s March 30, 2021 Order) only serves to support Plaintiffs’

substantially justified belief that they lacked actual or legal authority to produce documents




59
   See Defs.’ Mem. at 20-22.
60
   Clare Decl. ¶ 2 & Ex. A (Letter from T. Clare to J. Levy at 5 (May 12, 2021)).
61
   Id.
62
   See Defs.’ Mem. at 15.

                                                24
        Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 30 of 38




maintained on the companies’ servers and in the companies’ files without permission from the

companies to do so.

       D.      Plaintiffs did not refuse to produce pre-2016 documents in their possession.

       Finally, Plaintiffs did not refuse to produce any pre-2016 documents bearing on the truth

or falsity of the statements at issue, or on the issue of whether Plaintiffs are public figures, as

Defendants claim.63 Plaintiffs made clear in meet-and-confer discussions that while they did not

concede the relevance of documents dated prior to the timeframe of the defamatory statements at

issue in this case, Plaintiffs were not withholding such documents based on a relevance

objection.64 Instead, Plaintiffs agreed to produce any such documents in their personal possession,

while maintaining their position that Plaintiffs did not have the authority to produce Alfa or

LetterOne documents. This is merely an attempt by Defendants to gin up an additional dispute

that did not exist, when in reality, the issue is part and parcel of the genuine dispute over whether

Plaintiffs had the authority to produce Alfa and LetterOne documents. For the reasons set forth

above, Plaintiffs’ objections on that front were substantially justified, and thus Defendants are not

separately entitled to fees for moving to compel on this non-existent dispute.

II.    Plaintiffs’ Objections to Producing the “Kroll Report,” “Spanish Proceeding”
       Documents, “UK Proceeding” Documents, and “Mueller Documents” Were
       Substantially Justified.

       Plaintiffs’ objections to producing the so-called “Kroll Report,” “all documents” from the

Spanish investigative proceeding, documents from the “UK Proceeding,” and “documents related

to Peter Aven’s cooperation with the Mueller Investigation” were also substantially justified. With



63
  Defs.’ Mem. at 28-30.
64
  Letter from A. Lewis to J. Levy at 1 (Aug. 4, 2020) [Dkt. 94-4] (“Nevertheless, at your request,
without conceding the relevance of same, Plaintiffs agreed to review and produce pre-2016
documents in their possession, custody, or control. In this regard, Plaintiffs have not withheld pre-
2016 documents.”)

                                                 25
           Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 31 of 38




respect to the Kroll Report and documents from the Spanish proceeding, Defendants’

unsubstantiated belief that those materials bore some relevance to this action was simply incorrect,

and indeed, now that they are in possession of those materials, Defendants do not even attempt to

claim that they, in fact, have any relevance to any issue in this case. Accordingly, Plaintiffs

position that those documents are irrelevant clearly was substantially justified, and Defendants are

not entitled to expenses and fees for having engaged in a speculative and fruitless exercise of

moving to compel the production of documents, that Plaintiffs accurately told them, have no

bearing on the issues in this case. Additionally, Plaintiffs’ objection to producing documents from

a UK court proceeding that are in the public domain was substantially justified by the parties’

express agreement that such documents need to be produced. Finally, with respect to “documents

related to Petr Aven’s cooperation with the Mueller Investigation,” Plaintiffs’ objection to

producing those materials absent a court order was substantially justified and supported by case

law.

           A.     The Kroll Report was not and is not relevant.

           As set forth above, when Defendants first demanded production of the so-called “Kroll

Report,” they asserted that the document was relevant to the claims in this case because they

believed it contained information about “Plaintiffs’ history with Putin, including their exchange of

significant favors, payments to Putin, as well as any ‘kompromat’ on Putin and his corrupt business

activities from the 1990s held by Plaintiffs or Alfa.”65 But Plaintiffs’ counsel flatly informed

Defendants’ counsel that their speculation about the contents of the Kroll Report was mistaken,

that it “does not relate in any way to Vladimir Putin [or] to the Plaintiffs,” and that it “does not

relate to the truth or falsity of the defamatory statements at issue in this case or to any other fact



65
     Id.

                                                 26
          Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 32 of 38




relevant to this lawsuit.”66 Nevertheless, in compliance with the Court’s March 30, 2021 Order,

Plaintiffs produced the Kroll Report to Defendants on April 29, 2021.

         Defendants’ argument as to why they should be awarded expenses and fees for successfully

moving to compel production of the Kroll Report is buried at the tail end of their brief, and that

argument is most conspicuous for what is lacking.67 Defendants do not even superficially describe

the actual contents of the document, they do not claim that it reveals any information about

Plaintiffs at all, and they do not attempt to claim that it actually has any relevance to any disputed

issue in this case. That is because, as Plaintiffs always maintained, the document does not even

refer to Plaintiffs. Defendants were simply wrong with respect to what they believed the contents

of that document to be, and they chose to ignore Plaintiffs’ efforts to correct their

misapprehensions. Given that they now have the document in their possession, Defendants’ total

inability to articulate how the contents of the document have any relevance to this case

demonstrates that Plaintiffs’ objection to production based on its lack of relevance was

substantially justified, and thus Defendants are not entitled to costs and fees for wasting both

parties’ time and resources in litigating that issue. See Fed. R. Civ. P. 37(a)(5)(a)(ii); Groupwell

Int’l (HK) Ltd. v. Gourmet Express, LLC, 277 F.R.D. 348, 361 (W.D.K.Y. 2011) (declining to

award fees to movant where the opposing party’s belief that disputed materials lacked relevance

was substantially justified); Neumont v. Monroe Cty., Fla., 225 F.R.D. 266, 267 (S.D. Fla. 2004)

(declining to award fees to movant where, despite successfully moving to compel, the disputed

requests “ultimately did not lead to any [admissible] evidence.”).




66
     Id.
67
     See Defs.’ Mem. at 32-33.

                                                 27
          Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 33 of 38




          B.     The Spanish Proceeding documents are not relevant.

          Similarly, as explained above, Plaintiffs’ position that the “Spanish proceedings” were not

relevant to the issues in this case was substantially justified. Defendants’ interest in those

proceedings was based solely on the fact that a biased businessman, himself accused of fraud by

the Spanish authorities, had made wholly unsubstantiated allegations to Spanish prosecutors

against Plaintiff Fridman that bear no relation to the statements at issue in this case accusing

Mr. Fridman of having a corrupt relationship with Vladimir Putin and of involvement in an effort

to interfere with the 2016 U.S. presidential election. And as with the Kroll Report, despite having

now been in possession of those Spanish proceedings documents for months, Defendants instant

Motion does not even attempt to claim that any information in those materials has proven to be

relevant to this case.68 Plaintiffs’ position that those materials are not relevant was not only

substantially justified but correct, and thus Defendants are not entitled to fees and expenses for

moving to compel their disclosure. See Harper v. City of San Jose, No. 09-cv-5758, 2011 WL

1002021, at *2 (N.D. Cal. Mar. 21, 2011) (declining to award fees and finding opposing party’s

relevance objection “substantially justified” where the relevance of the materials sought in the

motion to compel was “tenuous” and a “close call”).

          C.     Plaintiffs were substantially justified in declining to produce publicly available
                 UK court records.

          Defendants’ objection to producing publicly available documents from the related Aven v.

Orbis proceeding in the United Kingdom was also substantially justified. As noted above, those

documents were freely available to Defendants, either on the English Court’s public website, or

by making a form request to the English Court.69 And the parties had an express agreement that



68
     See Defs.’ Mem. at 31.
69
     Letter from A. Lewis to J. Levy at 4-5 (Aug. 4, 2020) [Dkt. 94-4].

                                                  28
        Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 34 of 38




neither Plaintiffs nor Defendants were required to produce publicly available documents.70 Indeed,

even absent such an agreement, case law in this District makes clear that civil litigants are not

required to produce court records that are available to the general public. See Dushkin Publ’g

Grp., Inc. v. Kinko’s Serv. Corp., 136 F.R.D. 334, 335 (D.D.C. 1991) (denying a motion to compel

a party to produce court records because the moving party could obtain them from the court). This

alone demonstrates that Plaintiffs’ objection to producing these court records was substantially

justified. Additionally, as noted above, Defendants themselves took the position that they were

not required to produce a deposition transcript that Plaintiffs could obtain by making an application

to the U.S. District Court for the Southern District of Florida.71

       D.      Case law fully supports Plaintiffs’ objection to producing grand jury materials
               absent a court order.

       Finally, Defendants assert that they should be awarded fees for successfully moving to

compel the production of “documents related to Petr Aven’s cooperation with the Mueller

Investigation,”72 specifically, documents consisting of attorney proffers, pre-testimony witness

interviews, and grand jury testimony.       Defendants claim that Plaintiff Aven’s objection to

producing these materials was not substantially justified because “Plaintiffs had no legal

justification for withholding” those documents pertaining to the Grand Jury investigation led by

the Special Counsel’s Office because there are no “limitations on a grand jury witness” disclosing

information concerning grand jury proceedings.73 But Defendants misconstrue the nature of

Plaintiffs’ objection and ignore the substantial case law that Plaintiffs presented in support of it.




70
   Id.
71
   See Letter from J. Levy to A. Lewis at 6 (Apr. 16, 2020) [Dkt. 78-10].
72
   Defs.’ Mem. at 8, 32.
73
   Id. at 32.

                                                  29
        Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 35 of 38




       While it is true that a grand jury witness may choose to voluntarily disclose information

concerning the proceedings without fear of penalty, see In re Grand Jury, 490 F.3d 978, 989 (D.C.

Cir. 2007), it is equally true—as Plaintiffs demonstrated in their opposition to Defendants’ motion

to compel—that a grand jury witness has a right and privilege to decline to disclose such

information in a civil proceeding unless and until the party seeking disclosure makes a showing of

necessity and obtains a court order compelling disclosure. See, e.g., SEC v. Oakford Corp., 141

F. Supp. 2d 435, 437 (S.D.N.Y. 2001) (“[A] witness may not be compelled to testify whether or

not he had appeared and testified before a grand jury as to a particular matter, absent a court order

to do so … [and] absent a strong showing of necessity”); In re Sealed Motion, 880 F.2d 1367, 1372

(D.C. Cir. 1989) (noting that “the secrecy of the testimony of a grand jury witness belongs to the

witness and thus the privilege is his to waive”); In re Grand Jury, 490 F.3d at 985 (“[T]he theory

of grand jury secrecy is that ‘the witness is guaranteed against compulsory disclosure; the privilege

must therefore be that of the witness, and rests upon his consent”) (quoting 8 John Wigmore,

Evidence In Trials At Common Law § 2362 (McNaughton rev., 1961).) Ultimately, because this

Court ordered the documents at issue to be disclosed, it must have concluded that Defendants had

made a showing of necessity that overcame Plaintiff Aven’s right to resist disclosure. But the case

law persuasively demonstrates that Plaintiff Aven was substantially justified in asserting his right

to decline to disclose grand jury materials until the Court made that finding and compelled him to

do so. See, e.g., Cobell v. Norton, 226 F.R.D. 67, 91 (D.D.C. 2005) (a party’s objection to a

discovery request is substantially justified where there is legal authority supporting the position);

Colaco v. ASIC Advantage Simplified Pension Plan, 301 F.R.D. 431, 436 (N.D. Cal. 2014) (party

substantially justified in objecting to an RFP where “the case law on [the] issue is not fully

delineated,” and the party relied on “persuasive authority” supporting its objection).




                                                 30
        Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 36 of 38




III.   An Award of Fees Would be Inequitable When Defendants Have Engaged in Dilatory
       Conduct and Were Also on the Losing End of a March 30, 2021 Order on a Motion
       to Compel.

       Finally, Defendants are not entitled to fees because “other circumstances make an award

of expenses unjust.” See Fed. R. Civ. P. 37(a)(5)(A)(iii). Defendants claim an entitlement to fees

because the Court granted their two related motions to compel by minute orders on March 30,

2021, and complain that Plaintiffs forced Defendants to “expend time, money, and investigative

resources that would have been spent more efficiently elsewhere.”74 But Defendants neglect to

mention that on the same day, the Court also granted in part Plaintiffs’ motion to compel

concerning Defendants’ privilege log, and held that Defendants had not provided sufficient

information to substantiate their claim of privilege over nearly 500 documents that Defendants

have withheld since the outset of discovery.75 Plaintiffs spent months repeatedly trying to obtain

a sufficient log from Defendants, and their refusal to provide one required Plaintiffs to seek Court

intervention.76 Not only did Defendants then fail to comply with the Court’s March 30, 2021

Order, necessitating another motion to compel that remains pending, but Defendants still-

insufficient, updated log makes clear that Defendants claims of privilege over those nearly 500

documents are meritless.77 To date, over a year-and-a-half after Plaintiffs served their first Rule

34 requests for production, Defendants have produced virtually no documents relating to the

creation and publication of the defamatory statements that are at issue in this case.78




74
   Defs.’ Mem. at 2.
75
   See Minute Order re Plaintiffs’ Motion to Compel (Mar. 30, 2021); Mem. of P. & A. in Supp.
of Pls.’ Mot. to Compel Prod. of Docs. Withheld as Privileged by Defs. at 5-6 (Aug. 14, 2020)
[Dkt. 95-1].
76
   Id. at 5-10.
77
   See generally Mem. of P. & A. in Supp. of Pls.’ Second Mot. to Compel Defs. To Prod. Docs.
Improperly Withheld as Privileged (May 21, 2021) [Dkt. 147-1].
78
   See id. at 5.

                                                 31
       Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 37 of 38




       If Defendants are entitled to an award of fees because the Court granted their motions to

compel on March 30, then Plaintiffs are also entitled to fees for their successful motion to compel

resolved the same day—and Plaintiffs certainly will seek such fees if Defendants’ instant Motion

is granted. But given that both parties won on some of the discovery disputes adjudicated on

March 30 and lost on others, Rule 37 would be best served by letting the parties bear their own

fees and expenses associated with those motions.

                                        CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that the Court deny Defendants’

Motion for Reasonable Expenses Incurred in Moving to Compel Discovery.



 Dated: July 20, 2021                           Respectfully submitted,

                                                  /s/ Thomas A. Clare, P.C.
                                                Thomas A. Clare, P.C. (D.C. Bar No. 461964)
                                                Elizabeth M. Locke, P.C. (D.C. Bar No. 976552)
                                                Joseph R. Oliveri (D.C. Bar No. 994029)
                                                Andrew C. Phillips (D.C. Bar No. 998353)
                                                CLARE LOCKE LLP
                                                10 Prince Street
                                                Alexandria, VA 22314
                                                (202) 628-7400
                                                tom@clarelocke.com
                                                libby@clarelocke.com
                                                joe@clarelocke.com
                                                andy@clarelocke.com

                                                Counsel for Plaintiffs Mikhail Fridman,
                                                Petr Aven, and German Khan




                                                32
        Case 1:17-cv-02041-RJL Document 159 Filed 07/20/21 Page 38 of 38




                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was filed electronically with the Clerk of the

Court on July 20, 2021, using the CM/EMF system, which will send notification of such filing to

all counsel of record.

                                                     /s/ Thomas A. Clare, P.C.
                                                    Thomas A. Clare, P.C.




                                               33
